Citation Nr: 0409670	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  00-12 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West 
Virginia


THE ISSUE

Whether the character of the appellant's service from April 22, 
1952 to February 17, 1954 constitutes a bar to Department of 
Veteran's Affairs compensation benefits based upon that period of 
service, other than health care benefits under Chapter 17, of 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant had a period of honorable active service from August 
1950 to February 1951.  A period of active service from April 1952 
to February 1954 was terminated by an other than honorable (bad 
conduct) discharge.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

The case was previously before the Board in November 2001.  The 
claim was reopened and remanded for additional development.  


FINDINGS OF FACT

1.  In May 1953, the appellant was convicted by a special court 
martial of unauthorized absence for a period of approximately 
three months; his sentence included confinement.

2.  In November 1953, the appellant was convicted by a special 
court martial of unauthorized absence for a period of 
approximately two months; his sentence included four months of 
confinement at hard labor and discharge from military service with 
a bad conduct discharge.

3.  The appellant's discharge from service was under other than 
honorable conditions as a result of a pattern of misconduct which 
involved multiple periods of unauthorized absence each lasting 
several months.

4.  The appellant was sane at the time of his commission of the 
offenses which established the pattern of misconduct. 

5.  The discharge was reviewed by the Department of Navy Discharge 
Review Board on several occasions and the discharge was not 
upgraded.

6.  The appellant's discharge was the result of willful and 
persistent misconduct and is considered to have been issued under 
dishonorable conditions.


CONCLUSION OF LAW

The character of the appellant's discharge from military service 
is a bar to VA compensation benefits for the period of service 
from April 22, 1952 to February 17, 1954.  38 U.S.C.A. §§ 101(2), 
101(18), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.354 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no issue 
as to providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice of 
what part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, VA notified 
the appellant by a letter dated in August 2002, that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that VA would make 
reasonable efforts to assist in obtaining medical records not held 
by the Federal government.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Quartuccio, 16 Vet. 
App. at 187.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
rating decision on a claim for VA benefits.  In this case, the 
initial rating decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Moreover, in November 2001 the Board 
reopened the appellant's claim and then remanded the case for 
additional action to include providing the appellant the 
appropriate notice under the VCAA.  The Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.

As noted above, VA informed the appellant of the evidence needed 
to substantiate the claim in a letter dated June 2003.  This 
letter also informed the appellant of VA's duty to assist and 
which party would be responsible for obtaining which evidence.  
The Board concludes that the discussion therein adequately 
informed the appellant of the information and evidence needed to 
substantiate the claim, and of VA's duty to assist in obtaining 
evidence thereby meeting the notification requirements of the 
VCAA.  

Third, VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO has obtained all the relevant records related to the 
appellant's claim.  Specifically, the appellant's military records 
related to his court martial and discharge from service have been 
obtained and associated with the claims file.  There is no 
indication that any pertinent evidence has not been received.  
Therefore, the duty to notify of inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

II. Legal Criteria/Analysis

If the former service member did not die in service, compensation 
is not payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a).  "A person seeking 
VA benefits must first establish by a preponderance of the 
evidence that the service member, upon whose service such benefits 
are predicated, has attained the status of veteran."  Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2003).  A discharge or 
release from service under one of the conditions specified in 38 
C.F.R. § 3.12 is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing the 
offense.  38 C.F.R. § 3.12(b).  The offenses specified in 38 
C.F.R. § 3.12 are:  (1) acceptance of an undesirable discharge to 
escape trial by general court- martial; (2) mutiny or spying; (3) 
an offense involving moral turpitude, which generally includes 
conviction of a felony; (4) willful and persistent misconduct, and 
(5) homosexual acts involving aggravating circumstances or other 
factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  
A discharge issued under one of these offenses is considered to 
have been issued under dishonorable conditions.  Id.  However, if 
it is established that the person in question was insane at the 
time of committing the offense leading to the discharge, that 
person is not precluded from benefits by that discharge.  38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

As noted in the introduction section above, the appellant had a 
period of honorable active service in the Army from August 1950 to 
February 1951.  His second period of active service was in the 
Navy and was from April 1952 to February 1954; it was terminated 
by an other than honorable (bad conduct) discharge.  The appellant 
entered his second period of active service in April 1952.  
Service medical records reveal that in early May 1952 the veteran 
was being treated for complaints which were diagnosed as acute 
pharyngitis.  His condition continued to worsen and in late May 
1952 he was hospitalized with a diagnosis of primary atypical 
pneumonia.  In June 1952 he developed a pneumothorax with 
approximately 20 percent collapse of the right lung.  The 
appellant required inpatient hospital treatment for this disorder 
and he was finally released from the hospital in October 1952.  

Service department records reveal that the appellant went on 
Unauthorized Absence (UA) from December 8, 1952 to February 16, 
1953.  He returned to the service but again went UA from March 
1953 to April 1953.  The total time of these two periods of UA was 
approximately 3 months.  In May 1953, he was convicted by a 
special court martial of these unauthorized absences and sentenced 
to confinement.  Upon release from his sentence of confinement, 
the appellant again went UA from August 1953 to October 1953 a 
period of approximately 2 months.  In November 1953, the appellant 
was convicted by a special court martial of this period of UA.  
His sentence included four months of confinement at hard labor and 
discharge from military service with a bad conduct discharge.  The 
Navy Court Martial Summary indicates the extent of the appellant's 
service as having "completed 2 months of recruit training and has 
been in a disciplinary status or hospitalized since that time."  
VA regulations specifically state that in determining the length 
and character of service exclusive of the period of prolonged 
absence without official leave (AWOL, know as Unauthorized Absence 
- UA in the Naval service) that the service "exclusive of the 
period of prolonged AWOL should generally be of such quality and 
length that it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation."  38 C.F.R. § 
3.12(c)(6)(i).  In the present case, the summary provided by the 
court martial records clearly shows that this is not the case.  

As a result of the bad conduct discharge handed down by special 
court martial, the veteran was discharged in February 1954 with 
the characterization of service as "other than honorable."  In 
December 1954, a VA administrative decision determined that the 
appellant's discharge under other than honorable conditions was 
the result of a established pattern of willful misconduct.  As 
such, the appellant's Navy service was under dishonorable 
conditions and a bar to receipt of VA compensation benefits for 
the period upon which a compensation claim is based, in this case 
the appellant's period of service from April 1952 to February 
1954.  

The appellant has applied to the Department of the Navy on three 
occasions to have the characterization of his discharged changed, 
most recently in June 1999.  On each occasion the Navy Review 
Board has considered the all of the evidence of record and denied 
the appellant's request to change the characterization of his 
discharge from Naval service.  

The appellant has made various assertions over the years as to why 
he felt his bad conduct discharge was in error.  In a May 1987 
written statement, he indicated that at the time of his UA in 
service he:  had a hardship at home with his parents; had an 
alcohol problem; was immature and illiterate; and he was ridiculed 
by his "shipmates" because his voice changed as a result of his 
pneumonia and pneumothorax.  

The applicable regulations also state that reasons which are 
entitled to be given consideration when offered by the claimant 
for going AWOL include 

family emergencies or obligations, or similar types of obligations 
or duties owed to third parties.  The reasons for going AWOL 
should be evaluated in terms of the person's age, cultural 
background, educational level and judgmental maturity.  
Consideration should be given to how the situation appeared to the 
person himself or herself, and not how the adjudicator might have 
reacted.  Hardship or suffering incurred during overseas service, 
or as a result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and sympathetically 
considered in evaluating the person's state of mind at the time 
the prolonged AWOL period began.  

38 C.F.R. § 3.12(c)(6)(ii).

The appellant indicates hardship with his parents; however, there 
is no evidence of this alleged hardship of record other than his 
current statements.  While he was noted to have only an eighth 
grade education and be of low average intelligence on the December 
1953 psychiatric evaluation, there is no evidence that the veteran 
was illiterate or immature so as to not appreciate the nature of 
the service that he enlisted for.  Finally, as to the appellant 
being ridiculed by "shipmates" as a result of medical problems 
during service, the record shows that the appellant only had 2 
months of what could be considered "normal" service, that being 
his two months of recruit training.  Subsequent to that the 
veteran fell ill and then became a discipline problem.  As a 
result, after his initial two months of recruit training the 
veteran was either hospitalized or in a disciplinary status.  

The basis of the appellant's current claim is that he claims that 
he was "insane" when he committed his periods of UA during 
service.  If it is established that the person in question was 
insane at the time of committing the offense leading to the 
discharge, that person is not precluded from benefits by that 
discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

38 C.F.R.§ 3.354(a) provides that 

[a]n insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has been 
engrafted upon such basic condition, exhibits, due to disease, a 
more or less prolonged deviation from his normal method of 
behavior; or who interferes with the peace of society; or who has 
so departed (become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to lack 
the adaptability to make further adjustment to the social customs 
of the community in which he resides.  

This regulation provides for three circumstances which the Court 
(noting the "obvious drafting defects" of the regulation) 
indicated should be modified by applying the phrase "due to a 
disease."  Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  When 
the question is whether an individual was insane at the time of an 
offense leading to his court-martial or discharge, the rating 
agency will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition of 
paragraph (a).  38 C.F.R. § 3.354(b).

In May 1997, the VA General Counsel issued an opinion which 
discussed the intended parameters of the types of behavior which 
were defined as insanity in 38 C.F.R.§ 3.354(a).  The opinion 
states that behavior involving a minor episode or episodes of 
disorderly conduct or eccentricity did not fall within the 
definition of insanity in that regulation.  It further indicates 
that a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior could 
best be resolved by adjudicative personnel on a case-by-case basis 
in light of the authorities defining the scope of the term 
insanity.  The phrase "interferes with the peace of society" in 
the regulation referred to behavior which disrupted the legal 
order of society.  It holds that term "become antisocial" in the 
regulation referred to the development of behavior which was 
hostile or harmful to others in a manner which deviated sharply 
from the social norm and which was not attributable to a 
personality disorder.  It was indicated that the reference in the 
regulation to "accepted standards of the community to which by 
birth and education" an individual belonged required consideration 
of an individual's ethnic and cultural background and level of 
education.  It was stated that the regulatory reference to "social 
customs of the community" in which an individual resided required 
assessment of an individual's conduct with regard to the 
contemporary values and customs of the community at large.  Most 
important to the present case the opinion also held that behavior 
which is generally attributable to a substance-abuse disorder does 
not exemplify the severe deviation from the social norm or the 
gross nature of conduct which is generally considered to fall 
within the scope of the term insanity and therefore does not 
constitute insane behavior.  Finally, the opinion also holds that 
personality disorders, including an antisocial personality 
disorder do not satisfy the definition of insanity as contemplated 
at 38 C.F.R. § 3.354.  VAOPGCPREC 20-97; 62 Fed. Reg. 37955 
(1997).

The appellant has submitted three pieces of evidence to support 
his assertion that he was "insane" at the time that he committed 
his UA offenses during service which resulted in his courts 
martial and ultimately the dishonorable characterization of his 
service.  

A letter dated June 1987 is from a retired Air Force Reserve Major 
who indicates that he is also a director of an addiction program.  
The letter indicates that the appellant recently completed a 
rehabilitation program for alcoholism.  The letter suggests that 
the veteran had an alcohol abuse disorder during service.  Except 
for the appellant's assertions that he had an alcohol problem 
during service, there is no contemporaneous objective evidence to 
support this assertion.  The December 1953 service psychiatric 
examination report indicates that the appellant drank and "average 
amount."  There is no indication in any of the other service 
records that the veteran had any alcohol abuse problem during 
service.  Moreover, even if the veteran did have such a problem, 
it does not satisfy the definition of insanity as contemplated at 
38 C.F.R. § 3.354.  VAOPGCPREC 20-97.

Two statements from a VA "Detox Physician" dated in May 1999 and 
June 2000 are of record.  In the May 1999 statement, the physician 
stated that the appellant "sustained injury while in the U.S. Navy 
which has not been previously recognized."  It was reported that 
the appellant had been treated for alcoholism and depression and 
that he incurred an "abrupt personality change" following his lung 
infection during service.  The physician specifically indicated 
that the appellant had behavioral changes after his inservice 
illness including isolation, fear of people, being ashamed of his 
voice, and constantly drinking.  It was further noted that the 
appellant became disoriented and wandered around the country when 
he first went UA.  The June 2000 statement indicated that the 
appellant had a personality change in service as a result of his 
lung disorder.  In the second statement, the physician makes 
assertions which are not supported by the evidence of record.  It 
was asserted that the appellant was in a coma for a period of time 
during his inservice hospitalization for a lung disorder.  
However, this is not supported by the contemporaneous evidence of 
record.  The service medical records related to the veteran's lung 
treatment during service are of record and do not show he was in a 
coma.  The physician states that the appellant had stomach pains 
in service which was ultimately diagnosed as a peptic ulcer in 
1957.  The service medical records show that the appellant had 
lower abdominal pain, which was originally thought to be 
appendicitis but was ultimately diagnosed as related to polyp.  
The physician also indicates that the appellant had amnesia 
related to his inservice treatment for a lung disorder.  This 
again is unsupported by the service medical records.  Even if the 
physician's assertions are true, that the appellant experienced 
alcohol abuse and a personality change (personality disorder) 
during service, these disorders do not meet the definition of 
insanity as contemplated by the regulations.  

In December 1953, a psychiatric examination of the appellant was 
conducted in conjunction with the court martial and separation 
proceedings against him.  He was evaluated in the normal range.  
Moreover, the psychiatrist specifically noted that the appellant 
immediately went UA when released from the brig after his first 
incarceration and that he indicated that he was purposefully 
seeking a bad conduct discharge to get out of the Navy.   

Consideration of the appellant's statements has been given.  
However, the appellant is competent to testify as to symptoms he 
experienced, but is not competent to provide an opinion as to 
issues requiring medical knowledge, such as whether he was insane 
during his second period of military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no contemporaneous 
evidence of record to support the assertion that the appellant was 
"insane" at the time of the offense which led to his court marital 
as that term is defined by 38 C.F.R. § 3.354.  Zang, 8 Vet. App. 
at 246; VAOPGCPREC 20-97.  

Moreover, even all off the assertions presented in the recent 
medical opinions were true, that the veteran was an alcoholic 
during service and experienced a change in personality, these do 
not meet the criteria for insanity as established by the 
regulations.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The character of the appellant's discharge constitutes a bar to 
payment of VA compensation benefits based on the period of service 
from April 22, 1952 to February 17, 1954 and the appeal is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



